Title: To Thomas Jefferson from William C. C. Claiborne, 17 February 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     My Dear Sir 
                     
                     New Orleans Feby 17th. 1805
                  
                  I have lately had but too much occasion to Solicit from your feelings a tribute of condolence for the private misfortunes which have marked my residence in this Country. Once more I have to resume the unfortunate recital by announcing to you the Death of my Brother in Law, and private Secretary, Mr. Micajah G. Lewis, who on Tuesday last, was killed in a Duel near this City. You have no doubt discovered that (like most men who fill exalted stations) it has been my misfortune to have attracted the envy, and excited the malevolence and ill-will of a portion of Society, and I presume you are apprized of the persecution I am suffering here thro the Vehicle of a licensious Press. Every circumstance, as well of my private life, as of my official conduct, that calumny could torture into an accusation against me, has been brought into public view, distorted, and exhibited in every shape, that malignant Wit could devise.
                  I early discovered that these ungenerous attacks excited greatly the sensibility of Mr. Lewis, and with the most anxious solicitude for his welfare, I used every argument to induce him to view with calmness the tempestuous sea, to which my Political elevation had exposed me.—On one occasion, I had accommodated a Dispute, in which his sympathies had involved him, and I had persuaded myself that my advice, united to his mild and pacific disposition, wou’d have insured his future safety. But unhappily for me and unfortunately for my poor Brother, even my misfortunes became the sport of party spirit, and the ashes of his beloved Sister were not suffered to repose in the Grave. She was raised from the Tomb to give poignancy and distress to my feelings. He sought and discovered the author of the cruel production. A duel was the consequence, and my amiable young friend recieved a Bullet through his Heart at the second fire.
                  I hope the assurance is to you unnecessary that this Melancholy affair was kept a Secret from me, and that the news of the fatal result was the first intimation I recieved.—Gladly would I have made bare my bosom to the stroke, before any friend of mine, particularly one so dear to me as Mr. Lewis had fallen a victim in this cause.
                  Accept the best wishes of Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
               